DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the resilient member located at a distal location to the pivot axis must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 22, and 27, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the resilient member location.  Since the second elongate portion has a distal portion that receives the staple cartridge this defines the distal end/region to be furthest from the user at the handles which is conventional. However, the resilient member is located “distal to the pivot axis” in which there is not a resilient member found to be distal to the pivot axis; rather all resilient members are proximal to the pivot axis.  Therefore it is not clear what the resilient members connective relationship is to the elongate members is. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US 20130037595 A1).
Regarding claim 19, Gupta et al. discloses a surgical stapler (10) comprising: (a) a first elongate member (100) having a distal portion that supports an anvil surface, wherein the anvil surface includes a plurality of staple forming pockets; (b) a second elongate member (200) having a distal portion configured to receive a staple cartridge (400); (c) a clamp lever (300) movably coupled with the second elongate member, wherein the clamp lever is operable to pivot (via 314) relative to the first and second elongate members from a first position in which a free proximal end of the clamp lever is spaced apart from the second elongate member to a second position in which the free proximal end of the clamp lever confronts the second elongate member to clamp the first elongate member against the second elongate member (figs. 1-3 and 18-34); 
(d) a latch member (700/706) pivotably coupled to one of the clamp lever or the second elongate member, wherein the latch member is operable to releasably couple the free proximal end of the clamp lever with the second elongate member when the clamp lever is in the second position to releasably retain the clamp lever in the second position ([0078-0081, 0095-0106], figs. 20-34); and 
(e) a firing assembly movable relative to the first and second elongate members from a proximal position to a distal position to fire staples toward the anvil, wherein the latch member is configured to permit decoupling of the free proximal end of the clamp lever from the second elongate member only when the firing assembly is in the proximal position (the phrase “only when” is a conditional phrase that does not add any structural limitation in which a user could keep the firing assembly in proximal position or the firing assembly may never move to the distal position, [0078-0081, 0095-0106], figs. 20-34).
Gupta et al. states:  “when the firing lever 550 is returned to its proximal-most position to retract cam bar 546 and knife 440, and the locking member 700 is depressed to disengage latch portion 706 from post 324, spring 316 urges clamping lever 300 to its unclamped position to allow stapler 10 to move to the open position” [0106]

Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patankar et al. (US 20160262756 A1).
Regarding claim 20, Patankar et al. discloses a surgical stapler (10) comprising:(a) a first elongate member (12b) having a distal portion that includes an anvil surface (, wherein the anvil surface includes a plurality of staple forming pockets; (b) a second elongate member (24a/14) having a distal portion configured to receive a staple cartridge (18), wherein proximal ends of the first and second elongate members are configured to pivotably couple with one another about a pivot axis (186/188); (c) a clamp member (16), wherein the clamp member is moveable from a first position to a second position to releasably clamp the first elongate member against the second elongate member; and 
(d) a resilient member (200/152) located distal to the pivot axis and separately from the clamp member, wherein the resilient member is operatively coupled with each of the first and second elongate members such that the resilient member is configured to urge the distal portion of the first elongate member away from the distal portion of the second elongate member when the clamp member is in the first position ([0074-0099], figs. 1-18).
Regarding claims 22 and 27, Patankar et al. discloses the resilient member (152) comprises a compression coil spring and the resilient member is configured to directly contact each of the first and second elongate members ([0089], fig. 17).

Allowable Subject Matter
Claims 1, 5-12, 15-18, and 24-26 are allowed.
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a surgical stapler apparatus comprising all the structural and functional limitations and further comprising discloses a shroud that covers at least a portion of a first elongate member/jaw, a rotatable stepped pin rotatably coupled with the first elongate member and the shroud and a clamp member movably coupled with a second elongate member/jaw, wherein the clamp member  is operable to releasably capture the pin to thereby clamp the first elongate member  against the second elongate member, wherein the pin is configured to rotate relative to the first elongate member and the shroud in response to being captured by the clamp member, and the shroud includes a tab and the first elongate member includes a slot configured to receive the tab therethrough, wherein the pin  is configured to extend through an opening formed in the tab and a corresponding opening formed in the first elongate member to thereby couple the shroud with the first elongate member.  Having the pin rotatably connected to the shroud and jaw through cooperating mating slot/tab provides an effective secure pivotal connection for the compressive action of the elongate/jaw members.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
	
	
Response to Arguments
Applicant’s arguments with respect to claims 1, 5-12, 15-20, 22, and 24-27 has been considered but are moot because the arguments do not apply to all of the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection and drawing objection being used in the current rejection.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/ROBERT F LONG/Primary Examiner, Art Unit 3731